NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 ANTHONY MOORE,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-2092
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-00490-RHH, Senior Judge Robert
H. Hodges Jr..
                ______________________

                 Decided: May 4, 2017
                ______________________

    Anthony Moore, Federal Correctional Institution, Ma-
rianna, FL, pro se.

    P. Davis Oliver, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
Benjamin C. Mizer, Robert E. Kirschman, Jr., Reginald T.
Blades, Jr.
                 ______________________
2                                               MOORE   v. US



    Before MOORE, TARANTO, and CHEN, Circuit Judges.
PER CURIAM.
     Anthony Moore appeals an order from the United
States Court of Federal Claims (“Claims Court”) dismiss-
ing his complaint for lack of jurisdiction. Because the
Claims Court lacks jurisdiction to hear the complaint, we
affirm.
                       BACKGROUND
    Mr. Moore is an inmate at a federal prison in Florida.
He alleges the Federal Bureau of Prisons (“BOP”) was
deliberately indifferent to his medical needs by refusing to
treat his dizzy spells, ear and nose pain, migraine head-
aches, broken finger, and injured toe. He seeks damages
of $500,000. The Claims Court sua sponte dismissed
Mr. Moore’s complaint, holding it lacked jurisdiction
under 28 U.S.C. § 1491 because his allegations sounded in
tort. Mr. Moore appeals. We have jurisdiction pursuant
to 28 U.S.C. § 1295(a)(3).
                       DISCUSSION
    The Claims Court is a court of limited jurisdiction and
lacks jurisdiction to hear claims sounding in tort. 28
U.S.C. § 1491(a)(1). Allegations that the BOP failed to
provide appropriate medical care are claims sounding in
tort over which the Claims Court lacks jurisdiction.
Trafny v. United States, 503 F.3d 1339, 1340 (Fed. Cir.
2007). Mr. Moore contends his claim may be maintained
under the Supreme Court’s decision in Estelle v. Gamble,
429 U.S. 97 (1976). Estelle holds that deliberate indiffer-
ence to prisoners’ serious medical needs may violate the
Eighth Amendment’s prohibition against cruel and unu-
sual punishment. Id. at 104–05. The Claims Court lacks
jurisdiction to hear claims arising under the Eighth
Amendment. Trafny, 503 F.3d at 1340. Therefore, the
Claims Court lacks jurisdiction to hear Mr. Moore’s
complaint.
MOORE   v. US                                    3



                    CONCLUSION
  The order from the Claims Court is affirmed.
                    AFFIRMED
                       COSTS
  No costs.